DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/22 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 – 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daniels, II et al. (US 10,197,297 B2) (hereinafter “Daniels”). The specification and drawings of Daniels show all of the elements recited in claims 10 – 14 of this application.
Regarding claim 10, Daniels shows a method of ventilating an indoor space by natural ventilation (“passive” ventilation, Abstract) using a ventilation unit of a ventilation system between the indoor space and an outside space (the ventilation units comprises the assembly including but not limited to the control system 300 in Fig. 15 and passive roof vent 150 in Fig. 18), the method comprising: determining air pressures in, or an air pressure difference between, the indoor space and the outside space in the vicinity of the ventilation unit (pressure in the building or pressure differential, col. 14 lines 57 – 61); determining air quality parameters in the outside space (temperature differential and humidity differential, col. 14 lines 62 – 65); determining air quality parameters in the indoor space (temperature in the building and humidity in the building, col. 14 lines 61 – 63); controlling a restriction to a flow across the ventilation unit, resulting from a pressure differential between the indoor space and the outside space, in dependence on the determined air pressures and air quality parameters (“With reference again to FIG. 15, the controller 302 is preferably configured to receive electronic measurement signals from the sensors 306 and automatically adjust flow areas of the vents 304 in response to the signals,” col. 16 lines 47 – 52; and the sensors 306 can be configured to sense the pressure differential between the building’s interior and exterior, and humidity differential between the building’s interior and exterior, col. 14 lines 57 – 65). 
Daniels does not explicitly show controlling an air cleaning device of the ventilation unit in dependence on the determined air pressures and air quality parameters and in response to determining that the flow, resulting from the pressure differential between the indoor space and the outside space, is into the indoor space. However, this limitation is a contingent limitation, and the contingency need not ever occur since the determined flow may not ever be into the indoor space. (“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”) MPEP 2111.04, II.
Regarding claim 11, Daniels further shows the air quality parameters comprise temperature, relative humidity (col. 14, lines 61 – 65) and a particle pollution level (col. 14 line 67 – col. 15 line 1).
Regarding claim 12, Daniels further shows implementing a minimum flow restriction (vent door 158 is open, Fig. 19A) when the air quality parameters relating to the outside space meet a first set of indoor air quality requirements (ambient temperature is above a predetermined temperature, col. 19 lines 6 – 21); and implementing a maximum flow restriction (close vent door 158, Fig. 19B) when the air quality parameters relating to the outside space meet a second set of indoor air quality requirements (ambient temperature is below a predetermined temperature, col. 19 lines 6 – 21).
Regarding claim 13, Daniels further shows implementing the control of the flow restriction to provide a number of air changes per hour of the indoor space which falls within a set range (controller 302 adjusts the flow areas of the vents 304 to achieve targeted conditions including rate of air changes in the building, e.g., 20 air changes per hour, col. 16 line 56 – col. 17 line 1).
Regarding claim 14, Daniels further shows providing communication between multiple ventilation units of the ventilation system thereby to enable coordinated control of the ventilation units (see data lines between sensors, controller, and vents in Fig. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels as applied to claim 10 above, and further in view of Yabunouchi et al. (US 10,295,209 B2) (hereinafter “Yabunouchi”). Both references are in the applicant’s field of endeavor, a ventilation unit for ventilating an indoor space by natural ventilation. These two references, when considered together, teach all of the elements recited in claim 17 of this application.
Regarding claim 17, Daniels as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 17 of this application further discloses implementing a minimum flow restriction when indoor air quality relating to the indoor space is lower than outdoor air quality relating to the outside space; and implementing a maximum flow restriction when the indoor air quality is higher than the outdoor air quality. Daniels does not explicitly disclose this additional limitation.
Yabunouchi teaches implementing a minimum flow restriction (“setting the openable portion 21 to the open state,” col. 4 line 26) when indoor air quality relating to the indoor space is lower than outdoor air quality relating to the outside space (“when the air environment outside the building is more favorable than the air environment inside the building,” col. 4 lines 23 – 26); and implementing a maximum flow restriction (“setting the openable portion 21 to the closed state,” col. 4 lines 30 – 31) when the indoor air quality is higher than the outdoor air quality (“when the air environment inside the building is more favorable than the air environment outside the building,” col. 4 lines 28 – 30). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Daniels by adding the air quality related steps as taught by Yabunouchi in order to save energy by opening the flow restriction when outdoor air quality is better than indoor since the air conditioner does not have to be run, see step S7 in Fig. 3 of Yabunouchi, and also because Daniels is capable of performing the step of claim 17 but does not explicitly disclose performing the step. 

Allowable Subject Matter
Claims 1 – 9 and 16 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Related to claim 1, The present invention pertains to a ventilation unit for ventilating an indoor space by natural ventilation that specifically requires a first air port, a second air port, an air cleaning device between the first and second ports, a mechanical restructure, a pressure sensing arrangement for determining air pressures or a pressure difference in the vicinity of the first and second air ports, a first air quality determination system for determining air quality related to a space outside the indoor space, a second air quality determining system for determining air quality parameters relating to the indoor space, a controller adapted to control the mechanical restrictor in dependence on the determined air pressures and air quality parameters. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above ventilation unit used in combination with the controller adapted to control the air cleaning device in dependence on the determined air pressures and air quality parameters and in response to a determination that the flow, resulting from the pressure differential between the first and second air ports, is into the indoor space. Examiner’s note: the “controller adapted to” perform certain functions is construed as a computer-implemented invention that must be programmed to perform the recited functions to meet the claim limitations, including the contingent limitation recited in claim 1, under MPEP 2111.04, II. Claims 2 – 9 and 16 are allowable for depending from allowable claim 1.
Related to claim 15, The present invention pertains to a method of ventilation an indoor space by natural ventilation that specifically requires a ventilation unit of a ventilation system between the indoor space and an outdoor space, the method comprising determining air pressures in or between the indoor space and outdoor space, determining air quality parameters in the indoor and outdoor spaces, controlling a restriction resulting from a pressure differential between the indoor space and the outdoor space in dependence on the air pressures and air quality parameters. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above method used in combination with a computer program comprising computer program code means which is adapted, when said computer program is run on a computer, to implement controlling an air cleaning device of the ventilation unit in dependence on the determined air pressures and air quality parameters and in response to determining that the flow, resulting from the pressure differential between the indoor space and the outside space, is into the indoor space. Examiner’s note: the computer recited in claim 15 is construed as a computer-related invention that must be programmed to perform the recited steps, including the contingent limitation, to meet the claim limitations. 

Response to Arguments
Applicant’s arguments, see pages 6 - 8, filed 5/18/22, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 2/18/22 has been withdrawn. 
Applicant's arguments filed 5/18/22 on page 8 related to independent claim 10 have been fully considered but they are not persuasive. In the amendment of 5/18/22, Applicant added the limitation of controlling an air cleaning device in response to determining that the flow resulting from the pressure differential between the indoor space and the outdoor space is into the indoor space. Applicant argues on page 8 that this is not a contingent limitation. The Office is respectfully not persuaded since the controlling step of the air cleaning device would not need to ever occur if it were not determined that the air flow is into the indoor space.
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762